 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2
 
LOCK-UP AGREEMENT


May 5, 2014


Ladies and Gentlemen:


           The undersigned is a beneficial owner of shares of capital stock or
securities convertible into or exercisable or exchangeable for the capital stock
(each, a “Company Security”) of Lighter Than Air Systems Corp., a Florida
Corporation (the “Company”). The undersigned understands that the Company will
merge or otherwise combine (the “Merger”) with and, as a result, become a
wholly-owned subsidiary of, Drone Aviation Corp., a Nevada company (“Parent”).
The undersigned understands that the Company and Parent will proceed with the
Merger in reliance on this Letter Agreement.


1.         Lockup.  In recognition of the benefit that the Merger will confer
upon the undersigned, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the undersigned agrees, for
the benefit of the Company and Parent, that, without the written consent of
Parent (or, if applicable, Pubco (as defined below), during the period beginning
on the closing date (the “Closing Date”)  of the Merger  and ending fifteen (15)
months after the Closing Date (the “Initial Lockup Period” and the Initial
Lockup Period as extended by a Trigger Event (as defined below), the “Lockup
Period”), provided that the Initial Lockup Period is subject to extension upon
the occurrence of any Trigger Event such that the Lockup Period shall expire on
the fifteen (15) month anniversary of the Trigger Event, and shall apply to any
Parent Successor Securities (as such term is defined below), the undersigned
will not, directly or indirectly, (i) offer, sell, offer to sell, contract to
sell, hedge, pledge, sell any option or contract to purchase, purchase any
option or contract to sell, grant any option, right or warrant to purchase or
sell (or announce any offer, sale, offer of sale, contract of sale, hedge,
pledge, sale of any option or contract to purchase, purchase of any option or
contract of sale, grant of any option, right or warrant to purchase or other
sale or disposition), or otherwise transfer or dispose of (or enter into any
transaction or device that is designed to, or could be expected to, result in
the disposition by any person at any time in the future), any securities of
Parent (each, a “Parent Security”), beneficially owned, within the meaning of
Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), by the undersigned on the date hereof or hereafter acquired or (ii) enter
into any swap or other agreement or any transaction that transfers, in whole or
in part, directly or indirectly, the economic consequence of ownership of any
Parent Security, whether any such swap or transaction described in clause (i) or
(ii) above is to be settled by delivery of any Parent Security (each of the
foregoing, a “Prohibited Sale”).  This Letter Agreement shall apply to all
Parent Securities owned by the undersigned including shares of Parent’s common
stock issued to the undersigned in connection with the Merger and all Parent
Successor Securities.  For purposes of this Letter Agreement, “Trigger Event”
shall be defined as the date the Parent consummates a reverse merger transaction
with an entity (“Pubco”) whose securities are traded on a national securities
exchange or over the counter market pursuant to a merger, share exchange or
asset purchase agreement; and “Parent Successor Securities” shall be defined as
securities of Pubco issued to the undersigned in connection with the Trigger
Event.
 

 
 
 

--------------------------------------------------------------------------------

 
 
2.         Leak Out Provision.  Notwithstanding the restrictions in Section 1
herein, beginning on the date that is the thirteen (13) month anniversary of the
Trigger Event and ending upon expiration of the Lockup Period, the undersigned
may sell Parent Successor Securities in an amount up to 5% of the average daily
volume of Pubco’s common stock on any given trading day.


3.         Permitted Transfers. Notwithstanding the foregoing, the undersigned
(and any transferee of the undersigned) may transfer any shares of a Parent
Security or Parent Successor Security (as the case may be): (i) as a bona fide
gift or gifts, provided that prior to such transfer the donee or donees thereof
agree in writing to be bound by the restrictions set forth herein, (ii) to any
trust, partnership, corporation or other entity formed for the direct or
indirect benefit of the undersigned or the immediate family of the undersigned,
provided that prior to such transfer a duly authorized officer, representative
or trustee of such transferee agrees in writing to be bound by the restrictions
set forth herein, and provided further that any such transfer shall not involve
a disposition for value, (iii) to non-profit organizations qualified as
charitable organizations under Section 501(c)(3) of the Internal Revenue Code of
1986, as amended, or (iv) if such transfer occurs by operation of law, such as
rules of descent and distribution, statutes governing the effects of a merger or
a qualified domestic order, provided that prior to such transfer the transferee
executes an agreement stating that the transferee is receiving and holding
Parent Security or Parent Successor Security, as the case may be, subject to the
provisions of this agreement. For purposes hereof, “immediate family” shall mean
any relationship by blood, marriage or adoption, not more remote than first
cousin.  In addition, the foregoing shall not prohibit privately negotiated
transactions, provided the transferees agree, in writing, to be bound to the
terms of this Letter Agreement for the balance of the Lockup Period.


4.          Opinion of Counsel.  Any Parent Security or Parent Successor
Security of the undersigned shall contain a restrictive “lock-up” legend
governed by the terms of this Letter Agreement.  The Parent’s (or, upon the
consummation of a Trigger Event, Pubco’s) transfer agent shall only accept an
opinion of counsel to remove such legend from counsel acceptable to the Parent
(or, after a Trigger Event, Pubco).  An opinion from Harvey Kesner, Esq. and any
firm with which he is associated shall be deemed acceptable counsel to the
Parent (or, after a Trigger Event, Pubco).


5.          Governing Law.  This Letter Agreement shall be governed by and
construed in accordance with the laws of the state of New York.


6.          Miscellaneous.  This Letter Agreement will become a binding
agreement among the undersigned as of the date hereof.  In the event that no
closing of the Merger occurs, this Letter Agreement shall be null and void. This
Letter Agreement (and the agreements reflected herein) may be terminated by the
mutual agreement of Parent (or, after a Trigger Event, Pubco) and the
undersigned, and if not sooner terminated, will terminate upon the expiration
date of the Lockup Period. This Letter Agreement may be duly executed by
facsimile and in any number of counterparts, each of which shall be deemed an
original, and all of which together shall be deemed to constitute one and the
same instrument. Signature pages from separate identical counterparts may be
combined with the same effect as if the parties signing such signature page had
signed the same counterpart. This Letter Agreement may be modified or waived
only by a separate writing signed by each of the parties hereto expressly so
modifying or waiving such agreement.


[SIGNATURE PAGES FOLLOW]
 
 
 

--------------------------------------------------------------------------------

 

 




Very truly yours,


                                                                WORLD
SURVEILLANCE GROUP INC.






                                                                By:/s/ Glenn D.
Estrella
                                                                Name: Glenn D.
Estrella
Title: President and CEO




Number of shares of Common Stock owned: 10,000,000 shares


Certificate Numbers: _____________________________


Accepted and Agreed to:


Drone Aviation Corp.




By: /s/ Glenn Kesner
     Name:   Glenn Kesner
     Title:  President





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------